DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 03, 2020 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 03, 2020.
Specification
The disclosure is objected to because of the following informalities: 
It is unclear how the molar ratio of phosphorus atoms:calcium atoms of 0.5 set forth in the experimental Tables define the presently claimed ratio of phosphorus atoms:calcium atoms of 1:0.3 to 0.7.  That is, the exemplified 0.5 ratio appears to be below the presently claimed ratio.  Clarification is requested.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, it is unclear how the polyamide (A) and polyamide (B) distinguish over each other, given that the latter can comprise up to 70 mol % of an aliphatic dicarboxylic acid having from 4 to 6 carbons
In claim 1, line 12, it is unclear what total is being referred to by “the total does not exceed 100 mol %”.
In claim 1, line 13, it is unclear how the “ratio of 3 to 300 mass ppm” is determined. 
In claim 1, line 14, the recitation “and calcium atoms and calcium atoms so as to be the ratio that” is confusing and not understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/090556 A1 as translated by family member U.S. 2018/0334539 (Kato).
Kato discloses a resin composition comprising a polyamide resin (embraces applicants’ polyamide (B)) having low yellowness index and high transparency comprising a diamine structural unit derived from 70 mol % or more of m-xylylenediamine (meets applicants’ xylylenediamine and content thereof) and a dicarboxylic acid structural unit derived from 30 to 60 mol % of an aliphatic dicarboxylic acid having 4 to 20 carbons (embraces applicants’ aliphatic dicarboxylic acid having from 4 to 8 carbons and content thereof) and 70 to 40 mol % of isophthalic acid (meets applicants’ isophthalic acid and content thereof), wherein the polyamide further comprises 20 to 200 ppm phosphorus atoms and calcium atoms and a molar ratio of phosphorus atoms to calcium atoms of 1:0.3 to 0.7 (meets applicants’ phosphorus and calcium contents) (e.g., abstract, examples, claims).  The composition may further include other polyamides inclusive of polyamide 6, polyamide 66, etc. [0070-0072] (meets applicants’ polyamide (A)).
Kato sets forth compositions (Table 1) comprising a m-xylylenediamine-based polyamide meeting the terms of applicants’ polyamide (B), both with respect to the types/contents of diamine and dicarboxylic acid structural units and phosphorus:calcium contents.  In essence, said examples differ from the present claims in the absence of an additional polyamide corresponding to applicants’ polyamide (A)).  To the extent it is clearly within Kato’s inventive disclosure to further include another polyamide inclusive of polyamide 6, polyamide 66, etc. [0072], it would have been obvious to one having ordinary skill in the art to formulate compositions comprising meets applicants’ polyamide (B)) and another polyamide inclusive of polyamide 6, polyamide 66, etc. (meets applicants’ polyamide (A)) for the expected additive effect and with the reasonable expectation of success. It would have been within the purview of one having ordinary skill in the art to determine the amount of additional polyamide in accordance with the ultimate properties desired.
As to claims 2 and 3, Kato’s exemplified polyamides (Table 1) are derived from adipic acid, isophthalic acid and m-xylylenediamine.
As to claim 4, Kato expressly disclose polyamides [0072] having more than 70 mol% of structural units comprising an alkylene chain having from 4 to 6 carbons.
As to claim 6, Kato expressly discloses polyamide 6, polyamide 66 and polyamide 6,66 [0072].
As to claims 7-9, Kato discloses molded articles inclusive of films [0074-0075].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765